UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-2168


VIRGILLIOUS GLENN, Widow of Harold Glenn,

                  Petitioner,

             v.

EASTERN ASSOCIATED COAL CORPORATION; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, United States Department of
Labor,

                  Respondents.


On Petition for Review of an Order of the Benefits Review Board.
(07-0998-BLA)


Submitted:    July 16, 2009                    Decided:   August 14, 2009


Before NIEMEYER, GREGORY, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


S.F. Raymond Smith, JULIET RUNDLE & ASSOCIATES, Pineville, West
Virginia, for Petitioner.      Mark E. Solomons, Laura Metcoff
Klaus, GREENBERG TRAURIG LLP, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Virgillious Glenn seeks review of the Benefits Review

Board’s    decision        and    order   affirming         the   administrative        law

judge’s   denial      of    black    lung     benefits      pursuant    to   30    U.S.C.

§§ 901-945 (2006).          Our review of the record discloses that the

Board’s    decision        is    based    upon    substantial       evidence      and   is

without reversible error.             Accordingly, we deny the petition for

review    for   the    reasons       stated      by   the    Board.      Glenn     v.   E.

Associated Coal Corp., No. 07-0998 BLA (B.R.B. Aug. 28, 2008).

We   dispense   with       oral     argument     because      the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                            2